Blandford, Justice.
[The Holston Salt and Plaster Company brought an action of complaint in the statutory form against Hargis. The declaration was filed on- June 21,1881.' The bill of' particulars attached to the declaration was as follows:
“Saltville, Va., December 8th, 1878.
Mr. T. V. Hargis, in commission account with the Holston Salt and. Plaster Company.
1872.. Oct. 11. 54 sacks salt, $2 25...$121-.50.
1,873. March 24. 107 sacks salt, $2.25.... 240.75.
“ “ “ 107 sacks salt, $2.25____ 240.75. $603.00'
*114Less ten per cent commission...............$60.30.
Less freight paid, 2 1-2 cars at $8.00 per car....20.00.
1873. May 9. By cash in account sales ........■.....70.00. 150 80
To interest to date, $131.55 $152.70”
Defendant pleaded the statute of limitations and bankruptcy. Plaintiff amended his declaration as follows:
“That on the days and dates named in said account sued on, they ■delivered to defendant the several quantities of salt there named, to .be sold and disposed of by him on commission for them.
“ Upon the value of this salt, as therein stated, defendant was to receive the ten per cent commission with which he, is in said account ■credited. „
“ That defendant has made no other payment than that mentioned in said account.
“ That having sold or disposed of all said salt at the prices therein named, he fails and refuses to account to plaintiffs for the balance due.
“That no demand for said proceeds, etc., has been made on defendant for four years previous to the commencement of this suit.”
On motion, the case was dismissed as being barred by .the statute of limitations. Plaintiff excepted.]